DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figures 1-3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 16 is objected to because of the following informalities:  
Claim 16 Ln 4, please amend to --to [[a]] the first end--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5, 6, 16, 17, 20 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FOURCADE; JEAN FR2919384A1, hereinafter Fourcade.
Regarding claim 1, Fourcade discloses (Fig. 1-4) a sensor assembly, comprising: 
a body (6) having a guide surface (7); 
a sensor head (51) mounted to the body (Ln 125-130); 
an elongated sensing element (50) having a first end (right end as depicted in Fig. 1b) connected to the sensor head and a second end (left end as depicted in Fig. 1b) extending away from the first end along the body along a path of measurement (10), wherein a first portion (501) of the elongated sensing element extending from sensor head bends by the guide surface so as to align a second portion (500) of the sensing element with the path of measurement (Ln 111-115); and 
a member (4, “permanent magnet”, Ln 89-90) positionable along the path of measurement adjacent the second portion of the sensing element.
Regarding claim 2, Fourcade discloses (Fig. 1-4) the sensing element comprises a waveguide (505, Ln 39-49, 119) and the member comprises a magnet (4, Ln 89-90).
Regarding claim 5, Fourcade discloses (Fig. 1-4) the first portion (501) is curved (depicted as curved).
Regarding claim 6, Fourcade discloses (Fig. 1-4) the first portion (501) is curved with a constant radius (depicted as curved with a constant radius).

Regarding claim 16, Fourcade discloses (Fig. 1-4) a method for installing a sensor having a sensor head and elongated sensing element to a body, the body having a guide surface for the sensing element and the sensing element having a first end and a second end, the method comprising: 
connecting the sensor head to a first end of the sensing element (as depicted the sensor head and sensor element are connected); 
engaging the second end of the sensing element and displacing the sensing element along the guide surface bends the sensing element such the sensing element extends along a path of measurement; and 
mounting the sensor head to the body such that a first portion of the sensing element extends from the sensor head along the guide surface and a second portion extends along the path of measurement where the second portion is disposed adjacent a member that is positionable with respect to the body (Ln 173-192 discloses the insertion of the flexible sensing element into the guiding element and mounting of the sensor head to the body)
Regarding claim 17, the sensing element comprises a waveguide (505, Ln 39-49, 119) and the member comprises a magnet (4, Ln 89-90).
Regarding claim 20, Fourcade discloses (Fig. 1-4) displacing the sensing element causes the first portion to be curved (depicted as curved).
Regarding claim 23, Fourcade discloses (Fig. 1-4) the guide surface (7) is formed in a guide member (70) removably attached (depicted as a distinct part as indicated by the opposing cross-hatching) to the end cap (as modified above for claim 3, the first portion and guide surface now reside within the end cap (16) of Palmer).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fourcade.
Regarding claim 7, since applicant has not disclosed that having the first portion is curved with a varying radius solves any stated problem or is for any particular purpose, and it appears that the first portion is curved with a constant radius, as modified by the modified device of Fourcade would perform equally well with the first portion is curved with a varying radius as claimed by applicant, it would have been an obvious matter of design choice to further modify Fourcade by utilizing the first portion is curved with a varying radius as claimed for the purpose of guiding the second portion of the elongated sensing element.

Claims 3, 4, 8-15, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fourcade, in view of Palmer; Christopher L. et al. US 9482245 B2, hereinafter Palmer.  Fourcade and Palmer is considered analogous art to the claimed invention because the references are from the same field of endeavor as the claimed invention (piston chamber devices); or the reference is reasonably pertinent to the problem faced by the inventor (determining the position of the piston).  MPEP2141.01(a) I.
Regarding claim 3, Fourcade discloses the claimed invention substantially as claimed, as set forth above for Claim 2.  Fourcade further discloses (Fig. 1-4) the body comprises an actuator having a cylinder (3) forming a chamber (the depicted space whereby the piston resides) and a piston (2) movable in the chamber, and wherein the second portion is positioned in the chamber, wherein the sensor head is mounted to the body exterior of the chamber (depicted at a position radial to the chamber) and the first portion (501) is disposed in a portion of the actuator so that the sensing element (50) extends out of the chamber to the sensor head (as depicted, sensing element extends from within the actuator to outside of the actuator).
Fourcade fails to explicitly state that the second portion is positioned in the chamber (instead, Fourcade depicts the second portion adjacent the chamber).
Palmer discloses (Fig. 7) a sensor assembly, comprising: 
a body (16); 
a sensor head (12, depicted large portion) mounted to the body (Col 2 Ln 65-67); 
an elongated sensing element (the depicted right portion of 12) having a first end (left end as depicted) connected to the sensor head and a second end (right end as depicted) extending away from the first end along the body along a path of measurement (centerline of the device (10)); and 
a member positionable along the path of measurement adjacent the second portion of the sensing element (Col 1 Ln 17-18 states the device is a “magnetostrictive length sensor, thereby requiring a magnet member positionable along the path of measurement); 
and wherein the second portion (the portion of 12 depicted within the chamber) is positioned in the chamber (the portion of (10) whereby the depicted piston reciprocates).  
It would have been obvious to one of ordinary skill in the art to position the second portion in the chamber in the device of Fourcade to determine the position of the member/piston as taught by Palmer as positioning the second portion in the chamber for determining the position of the member/piston is a known technique in accordance with MPEP 2143 (KSR rationale (C)).
To further clarify the modification: the device of Palmer was modified to have the sensor/guide member as applied by Fourcade.
Regarding claim 4, Fourcade discloses (Fig. 1-4) the sensor head (51) is mounted to an exterior surface of the actuator (depicted as exterior of the chamber) wherein the guide surface (7) comprises a passageway having an opening in the exterior surface (71).
Regarding claim 8, Fourcade discloses (Fig. 1-4) the first portion (501) and the guide surface (7) and are disposed in an end cap of the actuator (as modified above for claim 3, the first portion and guide surface now reside within the end cap (16) of Palmer).
Regarding claim 9, Fourcade discloses (Fig. 1-4) the guide surface (7) is formed in a guide member (70) removably attached (depicted as a distinct part as indicated by the opposing cross-hatching) to the end cap (as modified above for claim 3, the first portion and guide surface now reside within the end cap (16) of Palmer).
Regarding claim 10, since applicant has not disclosed that having the guide surface is formed integral with the end cap from a single unitary body solves any stated problem or is for any particular purpose, and it appears that the guide surface being formed in a guide member being removably attached, as modified by the modified device of Fourcade would perform equally well with the guide surface is formed integral with the end cap from a single unitary body as claimed by applicant, it would have been an obvious matter of design choice to further modify Fourcade by utilizing the guide surface is formed integral with the end cap from a single unitary body as claimed for the purpose of guiding the second portion of the elongated sensing element.
Regarding claim 11, Fourcade discloses (Fig. 1-4) a sensor rod having an end mounted to the end cap and extending in the chamber, wherein the sensor rod includes a bore, and wherein the second portion is disposed in the bore (as depicted in Fig. 3a, the housing (6) comprises a bore (60) whereby the second portion (500) resides, Palmer further discloses the sensor (12) as a rod within which (a bore) the sensor material resides)
Regarding claim 12, Palmer discloses (Fig. 1-4) the sensor rod includes a sensor flange configured to mount the sensor rod in the chamber, the bore extending through the sensor flange (as depicted, the device (12) has at least one flange whereby sensor is retained within the actuator).
Regarding claim 13, Fourcade discloses (Fig. 1-4) the first portion extends through a conical inlet (71) tapering inwardly to the bore (60).
Regarding claim 14, Fourcade discloses (Fig. 1-4) the path of measurement (10) is on a central axis of the chamber (depicted as a central axis).
Regarding claim 15, Fourcade discloses (Fig. 1-4) the magnet (4) is mounted to the piston (2, Ln 89-90).

Regarding claim 18, Fourcade discloses the claimed invention substantially as claimed, as set forth above for Claim 2.  Fourcade further discloses (Fig. 1-4) the body comprises an actuator having a cylinder (3) forming a chamber (the depicted space whereby the piston resides) and a piston (2) movable in the chamber, and wherein displacing the sensing element includes inserting the second portion in the chamber, and wherein mounting the sensor head to the body comprises mounting the sensor head to an exterior surface of the body and wherein the first portion is disposed in a portion of the actuator so that the sensing element extends out of the chamber to the sensor head (depicted as residing on an exterior surface adjacent the chamber).
Fourcade fails to explicitly state that the second portion is positioned in the chamber (instead, Fourcade depicts the second portion adjacent the chamber).
Palmer discloses (Fig. 7) a sensor assembly, comprising: a body (16); a sensor head (12, depicted large portion) mounted to the body (Col 2 Ln 65-67); an elongated sensing element (the depicted right portion of 12) having a first end (left end as depicted) connected to the sensor head and a second end (right end as depicted) extending away from the first end along the body along a path of measurement (centerline of the device (10)); and a member positionable along the path of measurement adjacent the second portion of the sensing element (Col 1 Ln 17-18 states the device is a “magnetostrictive length sensor, thereby requiring a magnet member positionable along the path of measurement); 
and wherein displacing the sensing element includes inserting the second portion in the chamber (the portion of 12 depicted within the chamber) is positioned in the chamber (the portion of (10) whereby the depicted piston reciprocates).  
It would have been obvious to one of ordinary skill in the art to position the second portion in the chamber in the device of Fourcade to determine the position of the member/piston as taught by Palmer as positioning the second portion in the chamber for determining the position of the member/piston is a known technique in accordance with MPEP 2143 (KSR rationale (C)).
To further clarify the modification: the device of Palmer was modified to have the sensor/guide member as applied by Fourcade.
Regarding claim 19, Fourcade discloses (Fig. 1-4) the guide surface comprises a passageway having an opening (71) in the exterior surface (depicted in an exterior surface, and wherein displacing the sensing element comprises inserting the sensing element into the opening (Ln 173-192).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW WIBLIN whose telephone number is (571)272-9836.  The examiner can normally be reached on Monday-Friday 8:00 am - 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH BOMBERG can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
/MATTHEW WIBLIN/Examiner, Art Unit 3745                                                                                                                                                                                            

/MICHAEL LESLIE/
Primary Examiner, Art Unit 3745